DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/11/2022. 
Claims 1-9 and 11-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 101, Applicant asserts that the claims, as written, are not directed to an abstract idea, as abstract ideas are concepts that are fundamental or essential to science, and that the claims are directed to an improvement in computer related technology. The Examiner respectfully points out that the claims are rejected under the specific type of abstract idea referred to as “mental process”. A mental process that “can be performed in the human mind, or by a human using a pen and paper” is considered by the courts to be an abstract idea (see MPEP 2106.04(a)(2)(III)). Further, there is guidance detailing the instances under which a claim that requires a computer still recites a mental process, including the performance of the process on a generic computer, in a computer environment, or using a computer as a tool to perform a mental process (see MPEP 2106.04(a)(2)(III)(C)). As detailed in the previous Office Action, the computer components recited in the claims read to generic computer components, thus the claims fall under the category of a generic computer performing a mental process. The amendments to the claim language do not prevent the processes of the claims from being practically performed in the human mind, nor do they bring the claims outside the realm of a generic computer performing the process, and, therefore, are still subject to rejection under 101. Please see the 101 writeup for further detail. 
Regarding the prior art rejections, Applicant asserts that Krebs does not disclose presenting recommendations to minimize the difficulty of an individual to comprehend the conversation, and instead teach the adaptation to customer emotions. The Examiner respectfully disagrees with this assertion. Krebs teaches identifying whether a customer uses simple or complex vocabulary, and adjusting the vocabulary of presented content to match the use of simple vocabulary so that the information can be understandable to the customer (18:3-20), which reads on a recommendation, i.e. adjusting the vocabulary of the content presented to the CSR, that minimizes the difficulty of an individual to comprehend the conversation, i.e. using simple instead of complex vocabulary so that the information is understandable to the customer. 
Hence, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 11, and 20 the limitation(s) of “identifying…a conversation”, “identifying…a goal”, “identifying…an aspect”, and “presenting…one or more recommendations”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human seeing that a conversation is taking place, using observations about the people to determine what they may talk about and what the purpose of the conversation will be, recognizing that one of the individuals may not have as great a grasp on the language or subject matter as the other, and telling the other individual how they can adjust their part of the conversation to help the first individual better understand what is being discussed, such as using simpler words or speaking more slowly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the recitation of “a digital assistant”, “information handling device”, and “processor” in claim 1, an “information handling device”, “processor”, “memory device”, and “digital assistant” in claim 11, and “a product”, “a storage device”, and “code” in claim 20 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0014], [0016], and [0036-8] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to identify and present amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claims 2 and 12, the claims recite “the conversation…occurring over devices (claim 2) / the information handling device and at least one other device (claim 12)”, where the conversation reads on two humans talking, and the devices read to generalized computer components.

	With respect to claims 3 and 13, the claims recite “the improvement opportunity corresponds to a structure of conversational topics”, which reads on a human recognizing a different order of topics that would improve the conversation. No additional limitations are present.

With respect to claims 4 and 14, the claims recite “presenting an alternative organization of the conversational topics”, which reads on a human suggesting to another human that they talk about the topics in a different order. Claim 14 further recites a processor, which reads to a generalized computer component.

With respect to claims 5 and 15, the claims recite “the improvement opportunity corresponds to a modification to a way speech is delivered by the user”, which reads on a human recognizing that the way a conversing human is speaking could be improved, such as speaking faster or slower. No additional limitations are present.

With respect to claims 6 and 16, the claims recite “recommending that the user: utilize alternative words, adjust a speed of the user’s speech, and eliminate pauses”, which reads on a human suggesting to another human that they use simpler or more complex vocabulary, talk faster or slower, and not speak in as choppy a manner. No additional limitations are present.

With respect to claims 7 and 17, the claims recite “the improvement opportunity corresponds to a confusion indication”, which reads on a human recognizing that one of the conversing humans appears to be confused. No additional limitations are present.

With respect to claims 8 and 18, the claims recite “clarifying a source of confusion associated with the confusion indication”, which reads on a human suggesting that the conversing human that is not confused provide information that will reduce the confusion of the confused human. No additional limitations are present.

With respect to claims 9 and 19, the claim recites “presenting the suggestion to…the user”, which reads on a human giving a suggestion to one of the people involved in the conversation. The further recitation of “a device” reads to a generalized computer component. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9, 11, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin et al. (US PG Pub No. 2019/0348063), hereinafter Vaculin, in view of Krebs et al. (U.S. Patent No. 10805465), hereinafter Krebs, and further in view of Lei et al. (U.S. PG Pub No. 2018/0285351), hereinafter Lei.

Regarding claims 1, 11, and 20, Vaculin teaches
(claim 1) A method, comprising (a method [0003:1-3]):
(claim 11) An information handling device, comprising (the data processing system may be in the form of a number of different devices, i.e. information handling device [0035]):
(claim 11) a processor (a processor of a computer or other apparatus [0017:1-6]);
(claim 11) a memory device that stores instructions executable by the processor to (a computer readable storage medium, i.e. memory, may store program instructions that can be provided to a processor to execute [0017]):
(claim 20) A product, comprising (a computer program product [0012]):
(claim 20) a storage device that stores code, the code being executable by a processor and comprising (a computer readable storage medium, i.e. storage device, may store program instructions, i.e. that stores code, that can be provided to a processor to execute [0017]):

identifying, using a digital assistant resident on an information handling device, a conversation that is occurring between a user of the information handling device and at least one other individual (the conversation analysis system, i.e. digital assistant, may be implemented in a local system, such as a smartphone of a user, i.e. information handling device, in a situation in which a first person or ‘user’, i.e. user, is in a conversation, i.e. a conversation that is occurring, with a second person or ‘individual’, i.e. at least one other individual [0038],[0041-2],[0045], where the process may be used in real-time during a conversation to capture data, i.e. identifying…a conversation that is occurring [0058-9]);
identifying, using a processor and from an analysis of content of the conversation based on input from the user and the at least one other individual, a goal of the conversation, wherein the conversation comprises a large block of information identified by the digital assistant (where a conversation is between a first person or ‘user’, i.e. user, and a second person or ‘individual’, i.e. at least one other individual, and the conversation data includes the audio and video data of both the user and the individual, i.e. input from the user and the at least one other individual...wherein the conversation comprises a large block of information, the backend system identifies information extracted from the conversation data, i.e. from an analysis of content of the conversation...identified by the digital assistant, and the conversation data further indicates the state of the individual, such as the individual is angry or sad, and the desire to change the interaction to satisfy a customer, i.e. identifying…a goal of the conversation [0059],[0062-4], and where the instructions are carried out by a processor, i.e. using a processor [0017]);
identifying, based on contextual data associated with the at least one other individual and the input from the at least one other individual, ... (the backend system searches the stored data, recognition unit, and customer database for additional information about the individual, i.e. based on contextual data associated with the at least one other individual, and analyzes the information extracted from the conversation data including audio from the individual, i.e. input from the at least one other individual, that help classify the individual at that time in the conversation, such as the individual’s mood, i.e. identifying…an aspect of the at least one other individual [0059],[0062-4]); and
presenting to the user, based on the goal of the conversation and the contextual data, one or more recommendations to --improve-- the conversation (the output unit provides information to the user, i.e. presenting, which includes a suggestion from the backend system, where the backend system has analyzed conversation data to identify a desire to change the interaction, i.e. based on the goal of the conversation, and has searched the stored data, recognition unit, and customer database for additional information about the individual, i.e. based on…the contextual data, and where the suggestion is for driving the conversation in an effective manner, i.e. to improve the conversation [0025], [0042:1-6],[0062-4]).  
While Vaculin provides suggestions to a user to improve a conversation, Vaculin does not specifically teach that the other individual has a feature that would make understanding the conversation difficult, or that the suggestion is to make the conversation easier to understand, and thus does not teach
…an aspect of the at least one other individual that makes comprehension of the conversation difficult;
presenting to the user, based on the goal of the conversation and the contextual data one or more recommendations to minimize the difficulty of the at least one other individual to comprehend the conversation, wherein the one or more recommendations comprises segmenting the large block of information into at least one subset and query the at least one other individual for confirmation of understanding of the at least one subset prior to presenting another subset of information.   
Krebs, however, teaches …an aspect of the at least one other individual that makes comprehension of the conversation difficult (the system detects speech characteristics, i.e. an aspect, such as keywords or phrases, of the customer, i.e. at least one other individual (10:15-29), where a customer can use simpler vocabulary rather than complex vocabulary, i.e. makes comprehension of the conversation difficult (18:3-20));
presenting to the user, based on the goal of the conversation and the contextual data one or more recommendations to minimize the difficulty of the at least one other individual to comprehend the conversation (the system delivers to the CSR, i.e. presenting to the user, content to use in the conversation, i.e. one or more recommendations, with the customer, where the content can have vocabulary adjusted to a simpler vocabulary used by the customer so that the information can be understandable, i.e. minimize the difficulty of the at least one other individual to comprehend the conversation (18:3-20), and can be further adapted to match or mitigate the customer’s emotions, i.e. based on the goal of the conversation, using information determined from the customer’s speech characteristics and the subject of the call, such as a customer being upset over a missed payment, i.e. based on the…contextual data (18:21-51)), wherein the one or more recommendations comprises segmenting the large block of information into at least one subset and ... another subset of information (the messages from the CSR may have adjusted content, such as direct prompts in the form of a bulleted list or step-by-step instructions, i.e. the one or more recommendations comprises segmenting the large block of information into at least one subset and...another subset of information (16:39-43,57-62),(16:65-17:4)).   
Vaculin and Krebs are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of information about a speaker and recommendations for how to effectively drive conversations based on the information teachings of Vaculin with the specific recognition of customer vocabulary complexity and adjusting the complexity of the recommendations so the customer can better understand the information as taught by Krebs. The motivation to do so would have been to achieve a predictable result of adapting content presented to the CSR to enable a customer to receive information in a way that is understandable and familiar (Krebs (18:13-20)).
While Vaculin in view of Krebs provides giving information to an individual over the phone in a discreet or step-by-step manner, Vaculin in view of Krebs does not specifically teach pausing for recipient input in order to give the next piece of information, and thus does not teach
...segmenting the large block of information into at least one subset and query the at least one other individual for confirmation of understanding of the at least one subset prior to presenting another subset of information.
Lei, however, teaches ...segmenting the large block of information into at least one subset and query the at least one other individual for confirmation of understanding of the at least one subset prior to presenting another subset of information (when content is presented to a user, the system obtains information that indicates whether or not the user understands the presented content, such as outputting a warning message with a touch panel for the user to select a checkbox, i.e. query the at least one other individual for confirmation of understanding of the at least one subset, and in the case where it is determined that the user understands the content, the information control portion presents the next information, such as additional content, i.e. segmenting the large block of information into at least one subset and query...prior to presenting another subset of information [0130]).
Vaculin, Krebs, and Lei are analogous art because they are from a similar field of endeavor in providing information to users and receiving feedback. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the giving information to an individual over the phone in a discreet or step-by-step manner teachings of Vaculin, as modified by Krebs, with the output of messages asking a user if they understand the content to inform how the next information is presented as taught by Lei. The motivation to do so would have been to achieve a predictable result of controlling the output of information in accordance with a user’s level or type of understanding (Lei [0038]).

Regarding claim 2, Vaculin in view of Krebs and Lei teaches claim 1, and Vaculin further teaches
wherein the conversation between the user and the at least one other individual is a remote conversation occurring over devices (the conversation analysis system may be implemented in a situation in which a first person, i.e. user, is in a conversation with a second person, i.e. at least one other individual [0038], and the conversation may be remotely executed, such as a video or audio call, i.e. remote conversation [0038], where a local system interfaces with one or more users to collect conversation information and display output, and a smart phone can be used for collecting the required information and outputting information, i.e. occurring over devices [0020],[0041:1-8]).  

Regarding claims 7 and 17, Vaculin in view of Krebs and Lei teaches claims 1 and 11, and Krebs further teaches
wherein the improvement opportunity corresponds to a confusion indication (the call monitoring system may provide a message, i.e. improvement opportunity, to a CSR indicating that the customer appears to be confused, i.e. confusion indication (19:2-8)).  
Where the motivation to combine is the same as previously presented.

Regarding claims 8 and 18, Vaculin in view of Krebs and Lei teaches claims 7 and 17, and Krebs further teaches 
wherein the presenting the suggestion comprises clarifying a source of confusion associated with the confusion indication (the call monitoring system may adjust the vocabulary in the content delivered to the CSR, i.e. presenting the suggestion, to use a vocabulary level of the customer so that the information from the CSR is provided to the customer in an understandable and familiar context, i.e. clarifying a source of confusion, where the content presented to the CSR is adjusted based in part on customer sentiment analysis, which includes the recognition of confusion, and in addition to messages to the CSR indicating the sentiment, i.e. associated with the confusion indication (18:3-36), (19:2-11)).
Where the motivation to combine is the same as previously presented.

Regarding claims 9 and 19, Vaculin in view of Krebs and Lei teaches claims 1 and 11, and Vaculin further teaches
wherein the presenting comprises presenting the suggestion to a device associated with the user (the output unit may provide information, such as the suggestion, to the user, i.e. presenting the suggestion, where the output may be visual output, such as to the screen of a user’s computer or smartphone, i.e. device associated with the user [0042]).  

Regarding claim 12, Vaculin in view of Krebs and Lei teaches claim 11, and Vaculin further teaches
wherein the conversation between the user and the at least one other individual is a remote conversation occurring over the information handling device and at least one other device (the conversation analysis system may be implemented in a situation in which a first person, i.e. user, is in a conversation with a second person, i.e. at least one other individual [0038], and the conversation may be remotely executed, such as a video or audio call, i.e. remote conversation [0038], where a local system interfaces with one or more users to collect conversation information and display output, and a smart phone can be used for collecting the required information and outputting information, i.e. information handling device and at least one other device [0020],[0041:1-8]).  

Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Krebs, in view of Lei, and further in view of Cecchi et al. (U.S. PG Pub No. 2016/0269555), hereinafter Cecchi.

Regarding claims 3 and 13, Vaculin in view of Krebs and Lei teaches claims 1 and 11.
While Vaculin in view of Krebs and Lei provides the suggestion of alternate topics to improve a conversation, Vaculin in view of Krebs and Lei does not specifically teach the initial recognition of the structure of conversational topics, and thus does not teach
wherein the improvement opportunity corresponds to a structure of conversational topics.
Cecchi, however, teaches wherein the improvement opportunity corresponds to a structure of conversational topics (after analysis of the complementariness of the interaction styles between the customer and customer service representative, the system may provide a service script, i.e. structure of conversational topics, to the customer service representative to guide or adjust the course of the conversation, i.e. improvement opportunity [0016], [0037]).  
Vaculin, Krebs, Lei and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestion of alternate topics teachings of Vaculin, as modified by Krebs and Lei, with the initial provision of a service script to guide the conversation as taught by Cecchi. The motivation to do so would have been to achieve a predictable result of enabling a monitoring and adjusting of the interaction style between the customer and customer service representative (Cecchi [0036-37]).

Regarding claims 4 and 14, Vaculin in view of Krebs, Lei, and Cecchi teaches claims 3 and 13, and Vaculin further teaches
wherein the presenting the suggestion comprises presenting an alternative organization of the conversational topics (the system may suggest to the user, i.e. presenting the suggestion, that the user change the topic of conversation to discuss an offer or deal if the customer is angry or move on to a different topic when the customer is bored, i.e. presenting an alternative organization of the conversational topics [0065]).

Regarding claims 5 and 15, Vaculin in view of Krebs and Lei teaches claims 1 and 11.
While Vaculin in view of Krebs and Lei provides the suggestion of cues and specific statements and vocabulary to improve a conversation, Vaculin in view of Krebs and Lei does not specifically teach recognition of how to improve the delivery of the information, and thus does not teach
wherein the improvement opportunity corresponds to speech delivery by at least one of the at least two users.
Cecchi, however, teaches wherein the improvement opportunity corresponds to a modification to a way speech is delivered by the user (the matching and advising module identifies interaction styles of the customer and customer service representative, and presents advice to a customer service representative to improve the conversation, i.e. improvement opportunity, such as guidance on word use, speed of presentation, vocal characteristics, and emotionality, i.e. modification to a way speech is delivered by the user [0037]).
Vaculin, Krebs, Lei, and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestion of cues and specific statements teachings of Vaculin, as modified by Krebs and Lei, with the suggestion of changing word use or speech of presentation as taught by Cecchi. The motivation to do so would have been to achieve a predictable result of enabling a monitoring and adjusting of the interaction style between the customer and customer service representative (Cecchi [0036-37]).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Krebs, in view of Lei, in view of Cecchi, and further in view of Conway et al. (U.S. PG Pub No. 2006/0265090), hereinafter Conway.

Regarding claims 6 and 16, Vaculin in view of Krebs, Lei, and Cecchi teaches claims 5 and 15, and Cecchi further teaches 
utilize alternative words, adjust a speed of the user's speech (advice presented to a customer service representative includes guidance on word use, i.e. utilize alternative words, and speed of presentation, i.e. adjust a speed of the user’s speech [0037]).
While Vaculin in view of Krebs, Lei, and Cecchi teaches specific word use and speed of presentation, the Vaculin in view of Krebs, Lei, and Cecchi does not specifically teach advising a user to eliminate pauses in speech, and thus does not teach
eliminate pauses.  
Conway, however, teaches eliminate pauses (communication data of a call center agent is analyzed to identify periods of excessive silence, i.e. pauses, and assessment data is generated that is used to train the call center agent to reduce the amount of excessive silence time in calls, i.e. eliminate pauses [0131-2]).
Vaculin, Krebs, Lei, Cecchi, and Conway are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestions of word use and speech speed teachings of Vaculin, as previously modified with Krebs, Lei, and Cecchi, with the additional suggestion to eliminate excessive silence in a call as taught by Conway. The motivation to do so would have been to achieve a predictable result of training a call center agent to improve the quality of interactions with the customer (Conway [0130]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659